Citation Nr: 0022287	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-07 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of dehydration.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiac arrhythmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran retired from active service in January 1970 after 
more than 20 years of active duty service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in December 1998, and a statement of the case was 
issued in February 1999.  The veteran's substantive appeal 
was received in April 1999.

In his April 1999 substantive appeal, the veteran indicated 
that he wanted a hearing before a Member of the Board.  
However, in correspondence received in May 2000, he indicated 
that he wished to withdraw his request for a Board hearing.

In December 1999 the RO established service connection for 
anxiety disorder.  This action constituted a full grant of 
the benefit sought as to that issue (service connection; the 
Board notes that the disability was previously characterized 
as nerves).  No appeal was initiated and completed from the 
decision assigning a 30 percent rating, and the issue of an 
increased rating for an anxiety disorder is not in appellate 
status.  See Holland v. Gober, 10 Vet. App. 433 (1997).


FINDINGS OF FACT

1.  By rating decision in November 1984, claims of 
entitlement to service connection for residuals of 
dehydration and for cardiac arrhythmia were denied; a notice 
of disagreement was not received in connection with that 
determination.

2.  Evidence received since the November 1984 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for residuals of 
dehydration. 

3.  Evidence received since the November 1984 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for cardiac arrhythmia. 

4.  The claims file includes a medical diagnosis of current 
cardiac disability, competent evidence of inservice 
incurrence, and medical evidence of a nexus to service. 


CONCLUSIONS OF LAW

1.  The November 1984 rating decision which denied 
entitlement to service connection for residuals of 
dehydration and for cardiac arrhythmia is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  Evidence received since the November 1984 rating decision 
pertinent to the issue of entitlement to service connection 
for residuals of dehydration is not new and material, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  Evidence received since the November 1984 rating decision 
pertinent to the issue of entitlement to service connection 
for cardiac arrhythmia is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The veteran's claim of entitlement to service connection 
for cardiac arrhythmia is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions in October 1984 and November 1984, in part, 
denied claims of entitlement to service connection for 
residuals of dehydration and for cardiac arrhythmia.  A 
notice of disagreement was not received with regard to either 
rating decision.  The November 1984 rating decision is 
therefore the most recent final rating decision denying these 
two claims.  38 U.S.C.A. § 7105(c).  However, a claim which 
is the subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  See 38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

The basis for the November 1984 denial of service connection 
for the residuals of dehydration on the basis was that a 
current disability associated with dehydration had not been 
shown.  It is noted that service medical records associated 
with the claims file in November 1984 did note treatment for 
about 14 days in 1969 for what was described as acute 
dehydration.  The evidence added to the claims file since 
November 1984 includes duplicates of certain service medical 
records as well as some new items of evidence.  However, 
there is still no medical evidence showing any current 
residuals of the inservice episode of dehydration.  
Accordingly, the evidence submitted since November 1984, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
38 U.S.C.A. § 5108.  Thus, the appellant's claim of 
entitlement to service connection for residuals of 
dehydration has not been reopened. 

Turning to the cardiac arrhythmia issue, the Board notes that 
it is somewhat difficult to ascertain the underlying basis 
for the prior denials in that it appears that cardiac 
irregularities were noted during service, although a VA 
examination in January 1984 showed normal heart rhythm and 
resulted in no diagnosis of cardiac disability.  However, 
evidence received of record since November 1984 does clearly 
show medically documented cardiac irregularities, variously 
described by medical personnel as premature contractions, 
auricular contractions, atrial fibrillation and tachycardia.  
Whether such irregularities constitute medical diagnoses of 
cardiac disability is not clear and at any rate is a medical 
question to be addressed by medical personnel.  

The Board also notes here that by rating decision in December 
1999, service connection was established for an anxiety 
disorder.  Significantly, statements by the veteran as well 
as medical reports of record appear to describe cardiac 
arrhythmia in language which suggests a possible relationship 
to the anxiety disorder.  While it may be that the cardiac 
irregularities are manifestations of the anxiety disorder and 
thus for consideration in connection with the proper 
evaluation for that disorder, if there is a separate cardiac 
disability, then the aggravation provisions of 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet.App. 439 (1995). 

In view of the medical evidence received since November 1984 
showing cardiac irregularities and certain medical evidence 
which suggests a possible association of the cardiac 
irregularities with the now service-connected anxiety 
disorder, the Board believes that the newly received evidence 
must be viewed as so significant that it must be considered 
to fairly decide the merits of the veteran's claim.  As such, 
it is new and material evidence, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board also believes that the cardiac arrhythmia claim 
should be viewed as well-grounded under 38 U.S.C.A. 
§ 5107(a).  There is no clear medical evidence showing that 
the variously described irregularities of the heart are not 
medical diagnoses, and the Board therefore finds that the 
first Caluza requirement has been met.  The veteran's 
assertions regarding inservice heart irregularities are 
accepted as true and are in fact supported by service medical 
records.  Finally, the medical evidence of record suggests a 
possible link or nexus either to the inservice manifestations 
or to the now service-connected anxiety disorder.  Caluza. 


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of dehydration.  To this extent, the appeal is 
denied. 

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
cardiac arrhythmia, and this claim is also well-grounded.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand section of this decision. 


REMAND

With a well-grounded claim arises the statutory duty to 
assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  The 
underlying questions of whether there is a cardiac disability 
related to the inservice cardiac irregularities, whether such 
irregularities are manifestations or symptoms of the anxiety 
disorder, and whether there is any relationship, including by 
aggravation, between any cardiac disability are medical in 
nature, and development in this regard is necessary in order 
to ensure a proper record for equitable and informed 
appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  Any VA medical records not already in 
the claims file documenting ongoing 
treatment for the veteran's cardiac 
irregularities as well as his anxiety 
disorder should be obtained and made of 
record. 

2.  The veteran should be scheduled for 
special VA cardiovascular and psychiatric 
examinations for the purpose of 
ascertaining whether the veteran suffers 
from a disability of the heart and, if 
so, to ascertain its relationship, if 
any, to the cardiac irregularities noted 
during service and/or to the service-
connected anxiety disorder.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  Any 
medically indicated special tests and 
studies should be accomplished.  The 
cardiovascular examiner should clearly 
report all cardiac disabilities capable 
of medical diagnosis and clearly state 
opinions as to:  whether any medically 
diagnosed cardiac disability is related 
to the cardiac irregularities noted 
during service and/or related to the 
anxiety disorder, including whether the 
anxiety disorder has aggravated any 
medically diagnosed cardiac disability.  
The psychiatric examiner should offer an 
opinion as to the relationship, if any, 
between the cardiac irregularities and 
the anxiety disorder, including whether 
the cardiac irregularities are merely 
symptoms or manifestations of the anxiety 
disorder.  A detailed rationale for all 
opinions expressed by the examiners would 
be helpful and is hereby requested.   

3.  After completion of the above, the RO 
should review the expanded record and 
determine de novo whether entitlement to 
service connection for cardiac disability 
is warranted under all applicable laws, 
regulations, and judicial holdings, 
including 38 C.F.R. § 3.310 and Allen.  
The RO's review of the issue should be on 
the merits with consideration given to 
the provisions of 38 U.S.C.A. § 5107(b).  
If the RO's determination is adverse to 
the veteran, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 


- 6 -


